Case 9:20-cv-80027-RKA Document 24 Entered on FLSD Docket 04/23/2020 Page 1 of 3



                          IN THE UNITED STATES DISTRICT COURT
                         FOR THE SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-80027-CIV-ALTMAN/Brannon

  THE LOMNITZER LAW FIRM, P.A.,

            Plaintiff,

  vs.

  MALIBU MEDIA, LLC,

        Defendant.
  _____________________________/

                      DEFENDANT’S UNOPPOSED MOTION
           TO EXTEND DEADLINE TO RESPOND TO PLAINTIFF’S MOTION
        FOR LEAVE TO DISBURSE FUNDS FROM ATTORNEY TRUST ACCOUNT

            Defendant, Malibu Media, LLC (“Defendant”), by and through undersigned counsel and

  pursuant to Federal Rule of Civil Procedure 6(b) and Local Rule 7.1, seeks a fourteen (14) day

  extension of time to respond to the Plaintiff’s Motion for Leave to Disburse Funds From

  Attorney Trust Account [ECF No. 20] (the “Motion”) filed by the Plaintiff, Lomnitzer Law Firm,

  P.A. (“Plaintiff”), or through and including May 8, 2020. In support, the Defendant states as

  follow:

            1.     The Plaintiff commenced this case on January 9, 2020.

            2.     A Clerk’s Default was entered on February 10, 2020; however, the Court entered

  an order setting aside the default on April 2, 2020.

            3.     On April 10, 2020, the Plaintiff filed the Motion, seeking authority to disburse

  funds currently held in trust on behalf of the Defendant to the Plaintiff. Pursuant to Local Rule

  7.1(c), the Defendant is required to respond to the Motion on or before April 24, 2020.




  {00342137.DOC}
Case 9:20-cv-80027-RKA Document 24 Entered on FLSD Docket 04/23/2020 Page 2 of 3



          4.        On April 15, 2020, the Defendant’s counsel of record was permitted to withdraw

  from this case.

          5.        Defendant has retained the undersigned law firm to serve as counsel in this action.

  Undersigned counsel requests a brief extension of time to confer with the Plaintiff regarding the

  relief sought in the Motion and, if necessary, file a memorandum in opposition. Federal Rule of

  Civil Procedure 6(b) allows the Court to extend the deadline to respond to the Motion upon a

  showing of good cause. Here, the withdrawal of the Defendant’s prior counsel, coupled with the

  COVID-19 pandemic, constitute good cause for the requested extension.

          WHEREFORE, the Defendant requests that the Court extend the deadline to respond to

  the Motion by a period of 14 days, or through and including May 8, 2020, and for such

  additional relief as is just and proper.

                                     Local Rule 7.1(3) Certification

          Undersigned counsel certifies that he conferred with counsel for the Plaintiff on April 23,

  2020, and that the Plaintiff does not oppose the requested extension.

  Dated: April 23, 2020

                                                  JENNIS LAW FIRM

                                                    /s/ David S. Jennis
                                                  DAVID S. JENNIS, ESQUIRE
                                                  Florida Bar No. 775940
                                                  606 E. Madison Street
                                                  Tampa, FL 33602
                                                  (813) 229-2800
                                                  ecf@jennislaw.com
                                                  djennis@jennislaw.com
                                                  Attorneys for Malibu Media, LLC




  {00342137.DOC}
Case 9:20-cv-80027-RKA Document 24 Entered on FLSD Docket 04/23/2020 Page 3 of 3



                               CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing was forwarded via
  CM/ECF to Jerold Schneider, Schneider IP Law, 7127 Corning Circle, Boynton Beach, Florida
  33437, on this 23rd day of April, 2020.

                                            /s/ David S. Jennis
                                           DAVID S. JENNIS, ESQUIRE




  {00342137.DOC}
